DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 23-26, 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record (Pinkerton (2608409), Hillard (20140144562), Sasko (5520386), Fell (5836841)) does not teach the recitation in claim 21 of “in combination a hockey stick having a shaft and a blade extending outwardly of a bottom of the shaft, and a skating balancing aid, the skating balancing aid comprising: a slot with generally parallel spaced apart left and right edges extending into an interior of the disk with the slot being located at least partially on the annular vertical side starting at a lower slot lip, extending to and spanning an intersection of the annular vertical side and the top side, and extending along the top side generally radially to a slot inside end terminating before a center of the top side;  wherein the blade is securely received though the slot blade and substantially enclosed in the interior.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711      
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711